Case 0:19-cv-60694-RKA Document 11 Entered on FLSD Docket 05/09/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60694-CIV-ALTMAN/Hunt

  MARIO GUERRA,
  individually and on behalf of all others similarly situated,

         Plaintiffs,
  v.

  ISLACEL CORPORATION,

        Defendant.
  ______________________________________/

                        ORDER REQUIRING SCHEDULING REPORT
                       AND CERTIFICATES OF INTERESTED PARTIES

         The parties are directed to prepare and file a joint scheduling report, as required by Local

  Rule 16.1, by May 21, 2019. In addition, by May 21, 2019, the parties, including governmental

  parties, must file certificates of interested parties and corporate disclosure statements that contain

  a complete list of persons, associated persons, firms, partnerships, or corporations that have a

  financial interest in the outcome of this case, including subsidiaries, conglomerates, affiliates,

  parent corporations, and other identifiable legal entities related to a party. Throughout the

  pendency of the action, the parties are under a continuing obligation to amend, correct, and

  update the certificates.

         DONE AND ORDERED in Fort Lauderdale, Florida this 8th day of May 2019.



                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
